ACCEPTED
                                                                                      03-14-00678-CR
                                                                                              4430682
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                3/10/2015 12:15:09 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                    IN THE THIRD COURT OF APPEALS

                          FOR THE STATE OF TEXAS                    FILED IN
                                                             3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
      EX PARTE                                               3/10/2015 12:15:09 AM
                                                                 JEFFREY D. KYLE
                                                                      Clerk
                                                         NO. 03-14-00678-CR

      LESLIE PARKER JONES

   MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      COMES NOW, Keith S. Hampton, and files this his Motion for Extension of

Time to File Appellant’s Brief, pursuant to Rules 9 and 10 of the Texas Rules of

Appellate Procedure, and in support thereof, would show the Court the following:

                                       I.

      Leslie Parker Jones was found guilty of aggravated assault in Cause No. D-

D1-DC-08-303025 on January 22, 2009.         He was sentenced to ten years of

community supervision. On October 24, 2014, Appellant filed his notice of appeal

from writ proceedings conducted pursuant to Article 11.072 of the Code of

Criminal Procedure.

                                       II.

      The Clerk’s record was filed on October 29, 2014. No reporter’s record has

ever been filed in this appeal.
                                        III.

      Current counsel was substituted and appeared on December 29, 2014.



                                        IV.

      Appellant’s attorney has had a trial, various appeals and other court matters

which make it impossible for him to immediately file this brief. Moreover, an

investigation regarding the failure to file a reporter’s record is on-going. Finally,

Appellant himself has been incapacitated and unable to confer with counsel regarding

the procession of his appeal.

      According, counsel seeks 30 days of additional time to file his brief, making

the brief due on Wednesday, April 8, 2015.
                                     PRAYER

             Wherefore, premises considered, undersigned counsel prays for this

Court to extend the time for filing Appellant’s brief as thirty days from March 9,

2015, which would make the brief due on Wednesday, April 8, 2015.

Respectfully submitted,




KEITH S. HAMPTON
Attorney at Law
1103 Nueces Street
Austin, Texas 78701
(512) 476-8484 (o)
(512) 762-6170 (c)
(512) 477-3580 (f)
keithshampton@gmail.com
SBN# 08873230

      By affixing my signature above, I, KEITH S. HAMPTON, hereby certify that
a true copy of Motion for Extension of Time to File Appellant’s Brief has been
delivered to the Travis County District Attorney’s Office on this day, March 9, 2015.